Citation Nr: 0509416	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-33 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 3, 1956, to 
January 27, 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran initially indicated that he want to testify at a 
videoconference hearing when he submitted a hearing selection 
that was received at the RO on November 7, 2003.  The 
veteran's representative later submitted the substantive 
appeal on behalf of the veteran.  The substantive appeal was 
received at the RO on November 17, 2003.  It was specifically 
noted that the veteran did not want a Board hearing.  There 
is no indication in subsequent submissions from the 
representative that there was any change in that election.  
Accordingly, the Board finds that the veteran's request for a 
hearing was withdrawn and will adjudicate the case based on 
the evidence of record.  


FINDINGS OF FACT

1.  The veteran served a total of 25 days on active duty from 
January 3, 1956, to January 27, 1956.

2.  The veteran was found to have ear trouble on January 5, 
1956.  He was later diagnosed with otitis media suppurative 
and chronic mastoiditis on the left, confirmed by x-ray.  
There was no evidence of hearing loss in either ear.

3.  A January 1956 Board of Medical Survey reported a two-
year history of chronic ear infections and determined that 
the veteran's medical condition preexisted service and 
recommended him for discharge.  

4.  The veteran was first noted to have a conductive hearing 
loss in the left ear in April 1968.

5.  The veteran was first noted to have a hearing loss in the 
right ear in October 2002.

6.  The veteran's bilateral hearing loss is not related to 
his military service.


CONCLUSION OF LAW

The veteran does not have a hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Navy from January 3, 
1956, to January 27, 1956, when he was discharged for failure 
to meet physical qualifying standards.  The veteran's January 
3, 1956, entrance physical examination did not list any 
abnormalities involving the ears.  The veteran's hearing was 
tested by whispered voice and listed as 15/15.  The veteran 
reported no health problems on his Report of Medical History.  
He did indicate a past history of having had the mumps.

Additional service medical records (SMRs) show that the 
veteran was evaluated at his recruit training center on 
January 5, 1956.  The entry noted that the veteran had ear 
trouble.  He was given a profile for the head with a 
designation of "4."  (Such a designation means that the 
individual has a medical condition or physical defect that 
would render him unfit for military service.)  There is an 
undated request for an ear, eye, nose, and throat (EENT) 
consultation in the SMRs, presumably dated January 5, 1956.  
The request notes that the veteran had a purulent discharge 
in the left ear.  Otitis media was the provisional diagnosis.  
The consultation note shows that the veteran had chronic 
suppurative otitis media of the left ear.  The examiner 
stated that the veteran did not qualify for military service.  
An x-ray done at that time was interpreted to show chronic 
mastoiditis on the left.  

A Board of Medical Survey was done in the veteran's case with 
a report dated January 23, 1956.  The report shows that the 
veteran's condition was not due to misconduct, not incurred 
in the line of duty, and existed prior to service.  The 
report noted that the veteran was found to have a chronic ear 
infection based on the examination done at the training 
center.  The report said that the veteran gave a history of 
ear infection for about two years.  It caused symptoms of 
constant drainage and pain.  Examination of the left ear was 
said to show an antero-inferior perforation in the left 
tympanic membrane that exuded a yellowish material.  The x-
ray report of chronic mastoiditis was noted.  There was no 
mention of trauma in service, or of hearing loss.  The 
veteran was found to be unqualified for further military 
service and recommended for discharge.  

The veteran submitted a claim to establish service connection 
for a left ear injury in April 1979.  He said that he was 
struck in the left ear by another sailor while in boot camp.  
The veteran submitted a statement from his wife in October 
1979.  She had married him in 1967 and said that the veteran 
told her that he hurt his ear in service.  She did not say 
how.  She noted that the veteran had ear surgery performed by 
a Dr. Chung in April 1968.

The RO denied the veteran's claim for service connection for 
the left ear injury, otitis media, and chronic mastoiditis of 
the left ear in October 1979.  The RO determined that there 
was no evidence of trauma to the left ear in service.  The RO 
further determined that the veteran's otitis media and 
chronic mastoiditis preexisted service, as stated in the 
Board of Medical Survey report.  The veteran was notified of 
the rating action in November 1979.  The veteran did not 
perfect an appeal of the denial and the decision became 
final.  See 38 U.S.C.A. §38 C.F.R. §§ 20.302, 20.1103 (2004).  

The veteran submitted his current claim for service 
connection for hearing loss in September 2002.  He did not 
list any sources of medical treatment for his hearing loss on 
his claim form.

The RO wrote to the veteran in October 2002 and informed him 
of what evidence he needed to submit to substantiate his 
claim.  He was also asked to identify sources of medical 
evidence that could be obtained on his behalf.

The veteran submitted a statement wherein he said that a Dr. 
Chung had performed surgery on his left ear in 1968 or 1969.  
He said the surgery was done at Lima Memorial Hospital.

The RO denied the veteran's claim in December 2002.  The RO 
noted the previously discussed evidence from the veteran's 
SMRs.  The RO also noted that there was no evidence of 
hearing loss in service.  

The veteran submitted his notice of disagreement (NOD) in 
January 2003.  He gave a description of an incident in 
service that he said caused him to suffer a hearing loss.  
The veteran said that another sailor poured urine in his (the 
veteran's ear) and then smacked the veteran's ear such that 
it ruptured his eardrum.  He said that this allowed the 
liquid to infect his ear and lead to his chronic infection.

Associated with the claims file are VA medical records for 
the period from September 2002 to December 2002.  The veteran 
was seen in September 2002 to have his ears examined for wax.  
He gave a history of a ruptured eardrum in service.  The 
examiner noted that the left eardrum had scarring.  An entry 
dated in October 2002 recounted a history provided by the 
veteran of the event in service where urine was poured into 
his left ear and then his ear was struck.  The veteran 
claimed that he developed an ear infection from this and was 
discharged from service because of the infection.  The 
veteran also reported surgery in 1968 because the infection 
had entered his brain.  There is an audiogram in the VA 
records in chart form, done just prior to the October 2002 
outpatient entry.  The outpatient examiner referred to the 
audiogram and said that it showed that the veteran had speech 
discrimination scores of 92 percent in the right ear and 96 
percent in the left ear.

The examiner also said that the veteran had essentially 
normal hearing at 250, 500, 6000 and 8000 Hertz.  There was a 
moderate sloping to severe sensorineural hearing loss at 1000 
Hertz in the right ear.  The examiner said that configuration 
of the hearing loss "may be" related to noise exposure.  
The examiner said that the audiogram revealed mixed hearing 
loss with conductive components at 250, 500, and 1000 Hertz 
in the left ear.  No opinion as to the etiology of the 
veteran's hearing loss was provided.  The Board notes that 
the audiogram was done as part of a clinical evaluation and 
not for disability rating purposes.

The veteran submitted a copy of an outpatient entry dated in 
February 2003 and signed by the same VA audiologist who 
prepared the October 2002 entry.  The audiologist provided an 
opinion that it was at least as likely as not that the 
veteran's hearing loss was due to military noise/incident 
that occurred in the military.  The audiologist did not 
provide any basis for her opinion and did not cite to any of 
the veteran's SMRs as evidence of exposure to military noise 
or any incident in service.

Treatment records from K. Kamp, M.D., were received in March 
2003.  The records covered a period from September 1997 to 
January 2003.  The records did not discuss the veteran's 
hearing loss.  There was no mention of any incident in 
service that caused the veteran to develop a chronic ear 
infection.  

The veteran submitted another statement in December 2002.  He 
repeated his assertion of the incident in service and how it 
caused his ear infection.

The veteran testified at a hearing at the RO in April 2003.  
The February 2003 opinion of the audiologist was noted by the 
veteran's representative.  The veteran provided a description 
of the incident that he said occurred in service where a 
liquid was poured into his left ear and then his ear was hit.  
He said he saw a doctor a day or so later because of the 
pain.  The veteran testified about the discharge from his ear 
and how he had surgery in 1968.  He said that he had 
difficulty hearing because of his infection.  He had not 
received any treatment from VA until his initial visit in 
September 2002.  The veteran denied having any history of ear 
infections prior to service.  The veteran was informed that 
another effort would be made to obtain his treatment records 
from Lima Memorial Hospital.

The RO contacted the National Personnel Records Center (NPRC) 
to request any medical records for the veteran from the Great 
Lakes Naval Hospital.  A negative response was received in 
April 2003.

The RO attempted to obtain treatment records from a Dr. J. 
Ziedonis in March 2003.  A response was received in April 
2003 that informed the RO that the wrong address was used to 
request the records.  The correct address was provided.  The 
RO wrote to Dr. Ziedonis in August and September 2003 
requesting treatment records.  No response was received.

Treatment records from Lima Memorial Hospital were associated 
with the claims file.  The records show that the veteran was 
treated by a Dr. Chung beginning in January 1968.  Records 
from January 1968 report that the right eardrum was normal 
but that there was a large aural polyp occluding the entire 
ear canal in the left ear.  There was no mastoid tenderness 
and hearing loss of conductive type.  The clinical diagnosis 
was aural polyp, chronic otitis media and mastoiditis of the 
left ear.  The veteran had surgery to remove the polyp.  The 
veteran was treated again in April 1968.  The veteran was 
reported to have normal hearing in the right ear on physical 
examination.  The left ear was said to have anterior superior 
perforation with foul odor discharge and cholesteatoma 
formation.  There was mild conductive hearing loss and Teflon 
button in place, anterior-inferior to the eardrum.  Another 
entry said that audiogram showed normal right ear hearing and 
marked conductive hearing loss in the left ear.  There was no 
mention of any trauma to the ears or hearing loss in service.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The veteran had 25 days of active duty.  He was found to have 
ear trouble within two days of service that was characterized 
as disqualifying for further military service.  An EENT 
consult diagnosed chronic otitis media suppurative of the 
left ear.  An x-ray at the time confirmed the presence of 
chronic mastoiditis on the left.  The veteran gave a history 
of ear infections for two years.  The SMRs are negative for 
any complaint from the veteran of his having suffered trauma 
to the left ear.  There is no evidence of any exposure to 
acoustic trauma.  The SMRs do not show any findings of 
hearing loss.  

The 1968 records from Lima Memorial Hospital confirm that the 
veteran did not have any hearing loss in the right ear at 
that time.  He had a conductive hearing loss in the left ear 
along with chronic otitis and mastoiditis.  Surgery was 
performed to remove an aural polyp and later for 
cholesteatoma.  There was no mention by the veteran of any 
history of left ear trauma or hearing loss in service.  

The February statement from the VA audiologist was not based 
on a review of the veteran's records.  This would include his 
SMRs, which showed no evidence of trauma or hearing loss in 
service, and the post-service treatment records which 
documented no evidence of hearing loss in the right ear as of 
1968 and only a conductive hearing loss in the left ear due 
to infections-a hearing loss that was not related to service 
by Dr. Chung.  The one sentence opinion was based on a 
medical history as related by the veteran in October 2002.  
In this case, the examiner cited to no evidence, other than 
the veteran's own self-related history, in concluding that 
the veteran experienced noise exposure or an incident in 
service and that the current hearing loss was related to the 
noise exposure/incident.  Thus, the Board concludes that the 
February 2003 statement is of no probative value.

In reviewing the totality of evidence of record the Board 
notes that there was no evidence of a hearing loss at all in 
service or within one year after service.  The first 
objective evidence of hearing loss is from the Lima Memorial 
Hospital records dated in 1968.  At that time the veteran had 
a conductive hearing loss in the left ear and no hearing loss 
in the right ear.  The October 2002 VA audiogram was 
interpreted to show a bilateral hearing loss.  The one 
sentence opinion from the VA examiner was not based on a 
review of the evidence of record, particularly the veteran's 
SMRs which documented a preexisting ear condition that led to 
his discharge after only 25 days of active duty.  Nor did the 
opinion address the normal hearing in the right ear in 1968 
and the conductive hearing loss in the left ear that was 
related to the veteran's then-extant left ear condition.  
Thus, the Board finds that there is no basis to establish 
that the veteran's hearing loss began in service or to a 
compensable degree within a year after service.

In reaching this conclusion the Board has weighed all of the 
evidence of record, specifically the SMRs, the Lima Memorial 
Hospital records, the records from Dr. Kamp, as well as the 
February 2003 statement from the VA audiologist and the 
veteran's statements and testimony.  The Board's task, when 
there is medical evidence in the record on appeal that 
indicate different conclusions, is to determine the issue by 
weighing and balancing all the evidence of record.  The Board 
must independently assess the quality of the evidence before 
it.  Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. Cir. 1997).  
It is in that light that the Board finds the SMRs, and 
records from Lima Memorial Hospital, and the demonstrated 
absence of loss of acuity in service or for many years 
thereafter, to be of greater evidentiary weight than the VA 
examiner's opinion.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), and the implementing regulations codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for service connection in September 
2002.  The necessary information to complete his application 
for benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO wrote to the veteran in October 2002 and provided him 
notice of what was required to substantiate his claim.  He 
was informed that he needed to have evidence of an injury or 
disease in service, a current disability and a nexus between 
the current disability and the injury or disease in service.  
The RO provided additional notice of what actions would be 
taken to assist the veteran and what he needed to do in the 
development of his claim.  He was asked to identify pertinent 
sources of information or evidence that could be obtained to 
support his contentions.

The veteran responded by providing several lay statements and 
the records from Lima Memorial Hospital when the RO's efforts 
were unsuccessful.  He identified additional records from Dr. 
Ziedonis.  The RO made several attempts to obtain those 
records.  The veteran was informed of those efforts.  He was 
also informed that it was his responsibility, ultimately, to 
obtain those records.

The Board notes that the veteran's representative has taken 
issue with the RO's efforts to obtain the records from Dr. 
Ziedonis, specifically that the RO was required to obtain the 
records.  The Board notes that there is no obligation under 
either the VCAA or the implementing regulations for the RO to 
continue to search for records where no response is received 
from the custodian, especially when it involves private 
treatment records.  See 38 C.F.R. § 3.159(e) (2004).  The RO 
notified the veteran of the efforts to obtain the records, 
that the efforts were unsuccessful, that it was the veteran's 
responsibility to obtain the records, and, in the absence of 
the records, would proceed to adjudicate the veteran's claim.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained by VA.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions of 
the VCAA codified at 38 U.S.C.A. § 5103A(d) and by regulation 
found at 38 C.F.R. § 3.159(c)(4).  See Charles v. Principi 16 
Vet. App. 370, 375 (2002).  The evidence of record is such 
that the duty to obtain a medical examination is not 
triggered in this case.  The veteran alleges that he has a 
hearing loss related to his 25 days of active duty.  His SMRs 
show that he was identified with a chronic ear condition 
almost immediately after entering service.  No hearing loss 
was noted in the SMRs.  A chronic left ear condition was 
found, a condition that was disqualifying for military 
service.  The first evidence of hearing loss was dated in 
1968, and that was in the left ear only.  A bilateral hearing 
loss condition was not shown by objective medical evidence 
until 2002.

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether an examination is necessary include whether 
there is evidence of a current disability, and whether there 
is evidence that the disability may be associated with the 
veteran's military service but there is not sufficient 
medical evidence to make a decision on the claim.  There is 
no objective evidence of a hearing loss disability in service 
or until 12 years after service.  Indeed, the 1968 records 
show hearing loss only in the left ear, associated with his 
multiple left ear problems to include an aural polyp and 
cholesteatoma at the time as well as chronic otitis.  As 
noted above, the February 2003 statement by the VA 
audiologist is not supported by the evidence of record and no 
basis for the opinion was provided.  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a 
veteran is required to show some causal connection between 
his disability and his military service).  The Board finds 
that VA has complied, to the extent required, with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


